United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-4220
                      ___________________________

                              Lamont Williamson

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

 Missouri Department of Corrections; Mike Kemna; Daniel Tolle; Daniel Green;
  Officer Rose; Pettigrew, Sergeant; Nurse Jared Hughes; Nurse Meggin; CO 1
 Bubble Officer; C.O. Batson; George Lombardi; William Rose; Steven Filley,
                            Officer; S. Johnson, R.N.

                    lllllllllllllllllllllDefendants - Appellees
                                    ____________

                  Appeal from United States District Court
               for the Western District of Missouri - St. Joseph
                               ____________

                       Submitted: September 28, 2018
                          Filed: October 26, 2018
                               [Unpublished]
                               ____________

Before WOLLMAN, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
      Missouri Department of Corrections inmate Lamont Williamson appeals the
judgment the district court1 entered following a bench trial, dismissing his 42 U.S.C.
§ 1983 action against defendants Daniel Tolle and William Rose.2

       Upon review, we first conclude that Williamson waived his claim that the
defendants violated the discovery rules, because he failed to make the requisite good-
faith attempt to resolve the discovery dispute before filing his untimely motions to
compel and for sanctions, see Fed. R. Civ. P. 37(a)(1) (party who moves for order
compelling disclosure or discovery must include certification that he has in good faith
conferred or attempted to confer with party failing to make disclosure or discovery);
and that no violation of Brady v. Maryland, 373 U.S. 83, 84-87 (1963) occurred, see
id. (prosecutor’s suppression of evidence favorable to accused violates due process
where evidence is material to guilt or punishment); Fox v. Elk Run Coal Co., Inc., 739
F.3d 131, 138-39 (4th Cir. 2014) (Brady rarely is applicable in civil proceedings, and
then only where potential consequences are same or greater than those in most
criminal convictions). Williamson’s claim that the defendants failed to comply with
a court order is moot, as the record reveals that Williamson received his legal file and
supplies and suffered no harm by their delayed delivery.

      We next find that the record refutes Williamson’s contention that the district
court was biased against him in this matter as, inter alia, the court often ruled in his
favor; the record also refutes his claim that the district court failed to note his
objection to photographs offered by the defendants, as the transcript clearly shows that
Williamson did not object, and that he actually used some of the photographs during
cross-examinations. Cf. Liteky v. United States, 510 U.S. 540, 550-52 (1994)


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
      2
       All of the remaining listed defendants were dismissed at various times prior to
the bench trial, and are not parties to this appeal.

                                          -2-
(favorable or unfavorable predisposition can be characterized as bias or prejudice if
it is so extreme as to display clear inability to render fair judgment). Further, we
conclude that the district court did not abuse its discretion when it denied
Williamson’s requests for appointed counsel, or when it struck witnesses he had not
timely disclosed and subpoenaed for trial. See Chambers v. Pennycock, 641 F.3d 898,
909 (8th Cir. 2011) (denial of indigent plaintiff’s request for appointed counsel in
§ 1983 action was not abuse of discretion; district court reasonably determined
appointed counsel was unnecessary in view of relatively straightforward questions of
fact court found dispositive under prevailing law); Life Plus Intern. v. Brown, 317
F.3d 799, 803 (8th Cir. 2003) (court reviews district court’s decisions concerning its
management of discovery process for abuse of discretion). The district court had no
duty to advise Williamson about tasks normally properly performed by counsel, and
instructing him about how to win his case would have undermined its role as a neutral
decisionmaker. See Pliler v. Ford, 542 U.S. 225, 231 (2004) (“District judges have
no obligation to act as counsel or paralegal to pro se litigants.”).

       Finally, Williamson’s conclusory allegations of “obstruction” and “cover-up”
are insufficient to state a conspiracy claim. See Smith v. Bacon, 699 F.2d 434, 436-37
(8th Cir. 1983) (conspiracy must be pleaded with specificity). To the extent that his
claims can be construed as challenging the judgment against him, this Court concludes
that the district court did not clearly err in its findings of fact--including that
Williamson was the inmate shown in the defendants’ videotaped recording, and that
he was the aggressor in the incident forming the basis of his complaint--and that it
correctly found that he failed to prove his claims of excessive force and deliberate
indifference. See Estelle v. Gamble, 429 U.S. 97, 104-05 (1976) (deliberate
indifference may be manifested by prison officials who intentionally deny or delay
access to medical care); Jackson v. Gutzmer, 866 F.3d 969, 974 (8th Cir. 2017)
(excessive-force inquiry); N. Am. Van Lines, Inc. v. Brown, 248 F.2d 905, 914 (8th




                                         -3-
Cir. 1957) (standard of review in court-tried case). The judgment is affirmed.3 See
8th Cir. R. 47B.
                       ______________________________




      3
        Williamson’s “Motion to File Brief Attached to Previously Filed Motion to
Reopen” (8th Cir. Docket 10/06/17) is granted. His numerous other post-appeal
filings are denied, as either moot, or meritless.

                                        -4-